Exhibit 10.23
SAVINGS RESTORATION PLAN
FOR NISOURCE INC. AND AFFILIATES
As Amended and Restated Effective January 1, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PURPOSE
    1  
 
       
ARTICLE II DEFINITIONS
    2  
 
       
2.1 Affiliated Company
    2  
2.2 Annual Addition
    2  
2.3 Basic Plan
    2  
2.4 Code
    2  
2.5 Committee
    2  
2.6 Company
    2  
2.7 DCP
    2  
2.8 Disability
    2  
2.9 Employee
    2  
2.10 Employer
    3  
2.11 ERISA
    3  
2.12 Interest
    3  
2.13 Limits
    3  
2.14 Participant
    3  
2.15 Plan
    3  
2.16 Plan Year
    3  
2.17 Post-2004 Benefit
    3  
2.18 Pre-2005 Benefit
    3  
2.19 Supplemental Savings Account
    3  
2.20 Unforeseeable Emergency
    3  
 
       
ARTICLE III ELIGIBILITY
    4  
 
       
3.1 Eligibility
    4  
3.2 Notice of Eligibility to Participants
    4  
3.3 Method of Becoming a Participant
    4  
3.4 Continuation of Participation
    4  
 
       
ARTICLE IV SUPPLEMENTAL SAVINGS ACCOUNT
    4  
 
       
4.1 Supplemental Savings Account
    5  
4.2 Employer Credits
    5  
4.3 Special Employer Credits
    6  
4.4 Participant Credits
    6  
4.5 Interest Credits
    6  
 
       
ARTICLE V IN-SERVICE WITHDRAWALS
    7  

i



--------------------------------------------------------------------------------



 



              Page  
5.1 Pre-2005 Benefit
    7  
5.2 Post-2004 Benefit
    7  
5.3 Limitations on In-Service Withdrawals
    7  
 
       
ARTICLE VI TERMINATION OF PARTICIPATION AND PAYMENT OF BENEFITS
    8  
 
       
6.1 Termination of Participation
    8  
6.2 Benefits at Termination of Participation
    8  
6.3 Method and Time of Payment
    8  
 
       
ARTICLE VII ADMINISTRATION OF PLAN
    11  
 
       
ARTICLE VIII COMPANY’S RIGHTS TO AMEND OR TERMINATE PLAN
    11  
 
       
ARTICLE IX MISCELLANEOUS PROVISIONS
    11    
9.1 Definitions
    11  
9.2 Unsecured General Creditor
    11  
9.3 Income Tax Payout
    12  
9.4 General Conditions
    12  
9.5 No Guaranty of Benefits
    13  
9.6 No Enlargement of Employee Rights
    13  
9.7 Spendthrift Provision
    13  
9.8 Applicable Law
    13  
9.9 Incapacity of Recipient
    13  
9.10 Unclaimed Benefit
    13  
9.11 Limitations on Liability
    14  
9.12 Claims Procedure
    14  

ii



--------------------------------------------------------------------------------



 



SAVINGS RESTORATION PLAN
FOR NISOURCE INC. AND AFFILIATES
As Amended and Restated Effective January 1, 2010
ARTICLE I
PURPOSE
     Prior to January 1, 2004, Columbia Energy Group sponsored the Savings
Restoration Plan for Columbia Energy Group for eligible executives of Columbia
Energy Group and certain affiliated companies. Effective January 1, 2004,
NiSource Inc., the parent company of Columbia Energy Group, assumed sponsorship
of the Savings Restoration Plan for Columbia Energy Group, renamed the Plan the
Savings Restoration Plan for NiSource Inc. and Affiliates, and broadened the
Plan to include all employees of NiSource Inc. and Affiliated Companies.
     The purpose of the Plan is to provide for the payment of savings
restoration benefits to employees of NiSource Inc. and Affiliated Companies,
whose benefits under the Basic Plan are subject to the Limits or affected by
deferrals into the DCP, so that the total savings plan benefits of such
employees shall be determined on the same basis as is applicable to all other
employees of the Company. The Plan is adopted solely (1) for the purpose of
providing benefits to Participants in the Plan and their Beneficiaries in excess
of the Limits imposed on qualified plans by Code Section 401(a)(17) and any
other Code Sections, by restoring benefits to such Plan Participants and
Beneficiaries that are no longer available under the Basic Plan as a result of
the Limits, and (2) for the purpose of restoring benefits to Plan Participants
and Beneficiaries that are no longer available under the Basic Plan as a result
of the Participant’s deferrals into the DCP. The Plan was amended and restated
effective January 1, 2004, and amended effective January 1, 2005. The Plan was
then amended and restated again effective January 1, 2005, to comply with Code
Section 409A, and guidance and regulations thereunder, with respect to benefits
earned under the Plan from and after January 1, 2005. Benefits under the Plan
earned and vested prior to January 1, 2005 shall be administered without giving
effect to Code Section 409A, and guidance and regulations thereunder. The
provisions of the Plan as set forth herein apply only to Participants who
actively participate in the Plan on or after January 1, 2005. Any Participant
who retired or otherwise terminated employment with the Company and all
Affiliated Companies prior to January 1, 2005 shall have his or her rights
determined under the provision of the Plan as it existed when his or her
employment relationship terminated. The Plan was further amended and restated,
effective January 1, 2008, to provide for mandatory lump sum payments of small
account balances in accordance with Code Section 409A. The Plan was amended and
restated again, effective January 1, 2010, to contain provisions that eliminate
mid-year enrollment into the Plan and to allow Participants who make Roth
Contributions to a Basic Plan to participate in this Plan. The plan is further
amended and restated, effective January 1, 2010, to restore certain Employer
Contributions given to Participants who are classified as “exempt employees” by
the Employer and who are hired or rehired on or after January 1, 2010.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     2.1 Affiliated Company. “Affiliated Company” means an affiliate of NiSource
Inc.
     2.2 Annual Addition. “Annual Addition” for any Participant means the sum,
in any Plan Year, of:

  (a)   the Company’s, or any Affiliated Company’s, matching or profit sharing
contributions to the Basic Plan on behalf of the Participant; plus     (b)   all
Participant deposits to the Basic Plan, including before-tax and after-tax
deposits.

     For purposes of the Plan, the determination of a Participant’s Annual
Addition shall be made without regard to the Limits.
     2.3 Basic Plan. “Basic Plan” means the NiSource Inc. Retirement Savings
Plan, as amended and restated effective January 1, 2010, and as further amended
from time to time (or as amended and restated for any prior period to the extent
the provisions of the Plan refer to such prior period for the Basic Plan).
     2.4 Code. “Code” means the Internal Revenue Code of 1986, as amended.
     2.5 Committee. “Committee” means the NiSource Benefits Committee.
     2.6 Company. “Company” means NiSource Inc.
     2.7 DCP. “DCP” means the Columbia Energy Group Deferred Compensation Plan
on or prior to December 31, 2003, and, thereafter, the NiSource Inc. Executive
Deferred Compensation Plan.
     2.8 Disability. “Disability” means a condition that (a) causes a
Participant to be unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (b) causes a Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, to receive income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Company
or an Affiliated Company or (c) causes a Participant to be eligible to receive
Social Security disability payments.
     2.9 Employee. “Employee” means any individual who is employed by an
Employer on a basis that involves payment of salary, wages or commissions.

2



--------------------------------------------------------------------------------



 



     2.10 Employer. “Employer” means the Company or any Affiliated Company that
maintains or adopts the Basic Plan for the benefit of its eligible Employees
     2.11 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     2.12 Interest. “Interest” means the average of the prime rates of interest
charged as of the last business day of a month, determined under procedures
established by the Committee.
     2.13 Limits. “Limits” means the limits imposed on tax qualified retirement
plans by Code Sections 415 and 401(a)(17) and any other Code Sections.
     2.14 Participant. “Participant” means any Employee who is participating in
the Plan in accordance with its provisions.
     2.15 Plan. “Plan” means the Savings Restoration Plan for NiSource Inc. and
Affiliates (formerly known as the Savings Restoration Plan for the Columbia
Energy Group, and before that as the Thrift Restoration Plan for the Columbia
Energy Group), as set forth herein.
     2.16 Plan Year. “Plan Year” means the 12-month period commencing each
January 1 and ending the following December 31.
     2.17 Post-2004 Benefit. “Post-2004 Benefit” means the portion of a
Participant’s Supplemental Savings Account equal to the excess of (1) the
balance of the Participant’s Supplemental Savings Account determined as of a
Participant’s date of separation from service with the Company and all
Affiliated Companies after December 31, 2004 over (2) the Pre-2005 Benefit, to
which the Participant would be entitled under the Plan if he voluntarily
separated from service without cause as of such date and received a full payment
of benefits from the Plan on the earliest possible date allowed under the Plan
following his separation from service.
     2.18 Pre-2005 Benefit. “Pre-2005 Benefit” means the portion of a
Participant’s Savings Account determined as of December 31, 2004, adjusted to
reflect Interest credited to such balance from and after such date.
     2.19 Supplemental Savings Account. “Supplemental Savings Account” means the
sum of credits accrued under Article IV on behalf of a Participant, adjusted to
reflect Interest credited to the Account, and reduced by any withdrawals under
Article V.
     2.20 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse or a dependent (as defined in Code
Section 152(a)), of the Participant, loss of the Participant’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The amount
distributed with respect to an Unforeseeable Emergency shall not exceed the
amount necessary to satisfy the Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be

3



--------------------------------------------------------------------------------



 



relieved through reimbursement or compensation by insurance or otherwise, or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).
ARTICLE III
ELIGIBILITY
     3.1 Eligibility. Any Employee who is not a Participant in the Plan on
December 31, 2004, who is participating in the Basic Plan and (i) whose
Compensation in a Plan Year will exceed the Limits, or (ii) who has deferrals in
the DCP excluded for purposes of benefit allocations in the Basic Plan, shall be
eligible to become a Participant in the Plan as of January 1 of such Plan Year.
Any Participant in the Plan on December 31, 2004 shall continue as a Participant
after that date. If an Employee who was not expected to be eligible to become a
Participant in a given Plan Year subsequently qualifies because his or her
Compensation exceeds the Limits for that Plan Year, or because he or she becomes
eligible for, or begins to participate in, the DCP, such Employee shall be
eligible to participate in the Plan as soon as practicable after this
determination has been made or deferrals begin.
     3.2 Notice of Eligibility to Participants. The Committee shall inform each
Employee of his or her eligibility to participate in the Plan as soon as
practicable but before the earliest date such Employee’s participation could
become effective.
     3.3 Method of Becoming a Participant. In order to become a Participant,
each eligible Employee must sign a written agreement with his or her Employer
providing for a reduction of his or her Compensation and a corresponding
direction of Employer contributions or Participant Pretax Contributions or Roth
Contributions that would normally be made to the Basic Plan, except for the
Limits or deferrals into the DCP, to be credited to his or her Supplemental
Savings Account under the Plan, to the extent necessary to satisfy the Limits
with respect to the Basic Plan or deferrals into the DCP. Notwithstanding the
foregoing, eligible Employees may receive the Employer credits described in
Section 4.2(b) of this Plan without having signed such a written agreement.
     Employees who are notified of their eligibility to participate in the Plan
shall become a Participant by delivering to the Committee the written agreement
referenced in the preceding paragraph. The written agreement will be effective
with respect to the Employee’s Compensation earned for services performed
beginning January 1st of the Plan Year after the Plan Year in which the written
agreement is delivered.
     3.4 Continuation of Participation. A Participant shall remain a Participant
so long as his or her Supplemental Savings Account has not been fully
distributed to him or her.
ARTICLE IV
SUPPLEMENTAL SAVINGS ACCOUNT

4



--------------------------------------------------------------------------------



 



     4.1 Supplemental Savings Account. A Supplemental Savings Account shall be
established for each Participant. The amounts to be credited to a Participant’s
Supplemental Savings Account shall be determined under procedures established by
the Committee and shall consist of:

  (a)   Employer credits, as described in Sections 4.2 and 4.3; plus     (b)  
Participant credits, as described in Section 4.4; plus     (c)   Interest
credits under Section 4.5.

     A Participant’s Supplemental Savings Account shall be reduced by any
withdrawals made under Article V.
     4.2 Employer Credits.

  (a)   Credits Related to Matching Contributions. The amount of Employer
credits for a Participant shall equal (1) minus (2) below:

  (1)   The total amount of Matching Contributions that would otherwise have
been contributed to the Basic Plan for the Participant without regard to the
Limits or deferrals into the DCP;     (2)   The actual amount of Matching
Contributions contributed to the Basic Plan for the Participant.

  (b)   Credits Related to Certain Employer Contributions for Exempt Employees
Hired or Rehired on or After January 1, 2010. Effective as of January 1, 2010,
and only with respect to a Participant who is classified by the Employer as an
“exempt employee” and who is hired or rehired on or after January 1, 2010, the
amount of Employer credits for a Participant shall equal (1) minus (1) below:

  (1)   The total amount of the Employer Contribution under the Basic Plan that
otherwise would have been contributed in an amount equal to 3% of the
Participant’s Compensation without regard to the Limits;     (2)   The actual
amount of the Employer Contribution under the Basic Plan that was contributed to
the Participant in an amount equal to 3% of the Participant’s Compensation.

      This amount shall be payable to any applicable Participant in addition to
any amounts he or she may be entitled to under Section 4.2(a) of this Plan and
regardless of whether such Participant has signed a written agreement to
participate in this Plan.

5



--------------------------------------------------------------------------------



 



     4.3 Special Employer Credits. Any Participant who (1) during the 2003
and/or 2004 Plan Years had a Matching Contribution allocated to his Matching
Contribution Account under the Basic Plan that was less than the maximum
Matching Contribution available under the Basic Plan, (2) authorized After-tax
Contributions and/or Pre-tax Contributions under the Basic Plan equal to at
least 6% of his Compensation for such Plan Year(s), (3) commenced employment
with an Employer prior to January 1, 2002 and was still employed by an Employer
on January 1, 2005 and (4) participated in the Account Balance Option of the
NiSource Salaried Pension Plan, the NiSource Subsidiary Pension Plan or the Bay
State Gas Company Pension Plan, as applicable, shall be eligible for an
additional Employer credit hereunder. The additional Employer credit shall be
calculated as the difference between (i) the Matching Contributions that would
have been allocated to the Participant’s Matching Contribution Account under the
Basic Plan during the 2003 and/or 2004 Plan Year(s) if his or her total
After-tax Contributions, if any, and Pre-tax Contributions under the Basic Plan
for such Plan Year(s) had been contributed evenly over each pay period
throughout the Plan Year(s) and (ii) the Matching Contribution actually
allocated to the Participant’s Matching Contribution Account under the Basic
Plan for such Plan Year(s).
     The additional Employer credit, plus interest (calculated using a rate
equal to 4.5% from January 1, 2005 to the date the additional Employer credit is
credited to his or her Supplemental Savings Account as provided herein) shall be
credited to the Participant’s Supplemental Savings Account in accordance with
Section 4.1. The additional Employer credit shall be credited to his or her
Supplemental Savings Account as soon as administratively practicable after
September 1, 2005, but in any event no later than December 31, 2005.
     Except where inconsistent with this Section 4.3, the additional Employer
credit shall be subject to all provisions of the Plan applicable to Employer
credits.
     4.4 Participant Credits. The amount of Participant credits for a
Participant shall equal (a) minus (b) below:

  (a)   The total amount of Pre-tax Contributions and Roth Contributions that
would otherwise have been contributed to the Basic Plan for the Participant
without regard to the Limits or deferrals into the DCP;     (b)   The actual
amount of Pre-tax Contributions and Roth Contributions contributed to the Basic
Plan for the Participant.

     4.5 Interest Credits.

  (a)   Interest credits to a Participant’s Supplemental Savings Account, if
applicable, shall be considered made on a monthly basis.     (b)   All credits
shall accrue Interest starting with the first full calendar month in which they
are deemed to be a part of the applicable Supplemental Savings Account and
ending with the last full calendar month in which credits are still deemed to be
part of the Supplemental Savings Account.

6



--------------------------------------------------------------------------------



 



  (c)   Interest shall be based on the balance of the value of the Participant’s
Supplemental Savings Account as of the first working day of the calendar month
and credited as of the last working day of the calendar month.     (d)   In the
event there is a withdrawal by a Participant from his or her Supplemental
Savings Account, the value of such Supplemental Savings Account, prior to the
withdrawal, shall be credited with Interest to the end of the calendar month in
which the withdrawal is actually made. The amount of the withdrawal shall then
be subtracted from the balance so determined.     (e)   Interest shall be earned
only on monies held under reserve by an Employer. If the Committee has invested
any portion of a Participant’s Supplemental Savings Account, Interest shall not
be earned on such portion, but such Account shall be adjusted for actual
earnings, gains, and losses on such investment.

ARTICLE V
IN-SERVICE WITHDRAWALS
     5.1 Pre-2005 Benefit. This section applies only to a Pre-2005 Benefit.

  (a)   In-Service Withdrawals. Subject to the limitations of Section 5.3, a
Participant, by filing a written request with the Committee, may, while employed
by an Employer or an Affiliated Company, elect to withdraw 33%, 67% or 100% of
his or her Pre-2005 Benefit.     (b)   Limitation on In-Service Withdrawals. Any
In-Service withdrawal under paragraph (a) of this Section 5.1 shall be subject
to a 10% early distribution penalty.     (c)   Unforeseeable Emergency. At the
written request of a Participant, and in the written discretion of the
Committee, up to 100% of the balance of a Participant’s Pre-2005 Benefit,
determined as of the last day of the calendar month prior to the date of
distribution may be distributed to a Participant in a lump sum in the case of an
Unforeseeable Emergency.

     5.2 Post-2004 Benefit. A Participant shall be entitled to withdraw all or
any portion of his or her Post-2004 Benefit, as he or she may request in a
direction delivered to the Committee, in the case of an Unforeseeable Emergency.
     5.3 Limitations on In-Service Withdrawals. Any In-Service Withdrawal under
this Article V shall be subject to the following provisions:

  (a)   Only one In-Service Withdrawal shall be permitted in any 12-month
period.

7



--------------------------------------------------------------------------------



 



  (b)   In-Service Withdrawals under this Article V shall require suspension of
Employer credits and Participant credits (but not Interest credits) under the
Plan for a period of time varying with the percentage of the value of the
Participant’s Supplemental Savings Account which is withdrawn, according to the
following schedule:

      Percentage   Suspension
Up to 33%
  2 months
34 - 67%
  4 months
68 - 100%
  6 months

     This suspension shall not affect a Participant’s participation in the Basic
Plan nor the basis for determining the Employer contributions or Participant
Pre-tax Contributions under the Basic Plan.
ARTICLE VI
TERMINATION OF PARTICIPATION
AND PAYMENT OF BENEFITS
     6.1 Termination of Participation. A Participant’s participation in the Plan
shall terminate at separation from service with the Company and all Affiliated
Companies for any reason, including Disability or death.
     6.2 Benefits at Termination of Participation. Upon his or her separation
from service, a Participant, his or her spouse, or his or her Beneficiary or
legal representative shall be entitled to 100% of the Participant’s Supplemental
Savings Account credited with Interest, if applicable, through the calendar
month preceding the date payment is made to the Participant (or to his or her
spouse, legal representative or Beneficiary in the case of his or her incapacity
or death).
     6.3 Method and Time of Payment.

  (a)   Pre-2005 Benefit.

(i) The Pre-2005 Benefit payable under the Plan to a Participant or his or her
spouse, Beneficiary, or legal representative shall be paid in the same form
under which the Basic Plan benefit is payable to the Participant or his or her
spouse, Beneficiary, or legal representative. The Participant’s election under
the Basic Plan of any optional form of payment of his or her Basic Plan benefit
(with the valid consent of his or her surviving spouse where required under the
Basic Plan) shall also be applicable to the payment of his or her Pre-2005
Benefit under the Plan.
(ii) Payment of the Pre-2005 Benefit under the Plan to a Participant or his or
her spouse, Beneficiary, or legal representative under the Plan shall commence
on the same date as payment of the benefit to the Participant or his or her
spouse,

8



--------------------------------------------------------------------------------



 



Beneficiary, or legal representative under the Basic Plan commences. Any
election under the Basic Plan made by the Participant with respect to the
commencement of payment of his or her benefit under the Basic Plan shall also be
applicable with respect to the commencement of payment of his or her Pre-2005
Benefit under the Plan.
(iii) Notwithstanding the provisions of paragraphs (i) and (ii) above, an
election made by the Participant under the Basic Plan with respect to the form
of payment of his or her Pre-2005 Benefit thereunder (with the valid consent of
his or her surviving spouse where required under the Basic Plan), or the date
for commencement of payment thereof, shall not be effective with respect to the
form of payment or date for commencement of payment of his or her Pre-2005
Benefit under the Plan unless such election is expressly approved in writing by
the Committee. If the Committee shall not approve such election in writing, then
the form of payment or date for commencement of payment of the Participant’s
Pre-2005 Benefit under the Plan shall be selected by the Committee at its sole
discretion.

  (b)   Post-2004 Benefit.

(i) Payment of a Post-2004 Benefit in accordance with this Section 6.3 shall
commence within 45 days after the Participant’s date of separation from service
with the Company and all Affiliated Companies, or, if later, within such
timeframe permitted under Code Section 409A, and guidance and regulations
thereunder.
(ii) The Post-2004 Benefit shall be payable in a form elected by a Participant
no later than December 31, 2005. Notwithstanding the preceding sentence, in the
case of an Employee who becomes a Participant on or after January 1, 2005, the
aforementioned election with respect to the form of payment of a Post-2004
Benefit shall be made within 30 days after the date the Participant first
becomes eligible to participate, and such election shall be effective with
respect to Compensation related to services to be performed subsequent to the
election; provided that such a Participant shall not be considered first
eligible if on the date he becomes a Participant he participates in any other
nonqualified account balance plan that is subject to Code Section 409A,
maintained by the Company or an Affiliated Company. The form of payment shall be
elected by the Participant at the time he makes the election described in the
first or second sentence of this paragraph (iii) from among those forms of
payment available at that time under the Basic Plan. If a timely payment
election is not made by a Participant, payment shall be made in a lump sum.
(iii) A Participant cannot change the time or form of payment of a Post-2004
Benefit under this Section 6.3(b) unless (A) such election does not take effect
until at least 12 months after the date the election is made, (B) in the case of
an election related to a payment not related to the Participant’s Disability or
death,

9



--------------------------------------------------------------------------------



 



the first payment with respect to which such new election is effective is
deferred for a period of not less than five years from the date such payment
would otherwise have been made, and (C) any election related to a payment based
upon a specific time or pursuant to a fixed schedule may not be made less than
12 months prior to the date of the first scheduled payment.
(iv) Notwithstanding any preceding provision of this Section 6.3(b), a
Participant may change an election with respect to the time and form of payment
of a Post-2004 Benefit, without regard to the restrictions imposed under
paragraph (iii) next above, on or before December 31, 2006; provided that such
election (A) applies only to amounts that would not otherwise be payable in
calendar year 2006, and (B) shall not cause an amount to be paid in calendar
year 2006 that would not otherwise be payable in such year.
(v) Notwithstanding any other provision of the Plan, in no event can a payment
of a Post-2004 Benefit to a Participant who is a Specified Employee of the
Company or an Affiliated Company, at a time during which the Company’s capital
stock or capital stock of an Affiliated Company is publicly traded on an
established securities market, in the calendar year of his or her separation
from service be made before the date that is six months after the date of the
Participant’s separation from service with the Company and all Affiliated
Companies, unless such separation is due to death or Disability.
A Participant shall be deemed to be a Specified Employee for purposes of this
subparagraph (v) if he or she is in job category C2 or above with respect to the
Company or the Affiliated Company that employs him or her; provided that if at
any time the total number of Employees in job category C2 and above is less than
50, a Specified Employee shall include any person who meets the definition of a
Key Employee set forth in Code Section 416(i) without reference to paragraph
(5). A Participant shall be deemed to be a Specified Employee with respect to a
calendar year if he is a Specified Employee on September 30th of the preceding
calendar year. If a Specified Employee will receive payments hereunder in the
form of installments or an annuity, the first payment made as of the date six
months after the date of the Participant’s separation from service with the
Company and all Affiliated Companies shall be a lump sum, paid as soon as
practicable after the end of such six-month period, that includes all payments
that would otherwise have been made during such six-month period. From and after
the end of such six month period, any such installment or annuity payments shall
be made pursuant to the terms of the applicable installment or annuity form of
payment.

  (c)   Mandatory Lump Sum Payments.         Notwithstanding any other provision
in this Section 6.3, if (1) the sum of the Participant’s Pre-2005 Benefit and
Post-2004 Benefit does not exceed the applicable dollar limit under code
Section 402(g)(1)(B) and (2) this sum is the

10



--------------------------------------------------------------------------------



 



      entirety of the Participant’s interest in the Plan and all other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Code Section 409A and applicable guidance thereunder, then the form of
payment of both the Pre-2005 Benefit and Post-2004 Benefit shall be a single
lump sum.

ARTICLE VII
ADMINISTRATION OF PLAN
     The Plan shall be administered by the Committee. In its discretion, the
Committee may delegate to any division or department of the Company the
discretionary authority to make decisions regarding Plan administration, within
limits and guidelines from time to time established by the Committee. The
delegated discretionary authority shall be exercised by such division or
department’s senior officer, or his/her delegate. Within the scope of the
delegated discretionary authority, such officer or person shall act in the place
of the Committee and his/her decisions shall be treated as decisions of the
Committee.
ARTICLE VIII
COMPANY’S RIGHTS TO AMEND OR TERMINATE PLAN
     While the Company intends to maintain the Plan in conjunction with the
Basic Plan, the Company, or the Officer Nomination and Compensation Committee of
the Board of Directors of the Company, reserves the right to amend the Plan at
any time and from time to time, or to terminate it at any time for any reason;
provided, however, that no amendment or termination of the Plan shall impair or
alter such right to a benefit that would have arisen under the Plan as it read
before the effective date of such amendment or termination to or with respect to
any Employee who has become a Participant in the Plan before the effective date
of such amendment or termination or with respect to his or her Beneficiary. Upon
termination of the Plan, distribution of Plan benefits shall be made to
Participants, surviving spouses and beneficiaries in the manner and at the time
described in Article VI of the Plan. No additional benefits shall be earned
after termination of the Plan other than the crediting of Interest until the
date of distribution of a Participant’s Supplemental Savings Account.
ARTICLE IX
MISCELLANEOUS PROVISIONS
     9.1 Definitions. The terms used in the Plan that are defined in the Basic
Plan shall have the meanings assigned to them in the Basic Plan unless otherwise
defined in the Plan.
     9.2 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company, any other Employer, or any other party for payment of benefits
under the Plan. Obligations of the

11



--------------------------------------------------------------------------------



 



Company and each other Employer under the Plan shall be an unfunded and
unsecured promise to pay money in the future.
     9.3 Income Tax Payout.

  (a)   Notwithstanding anything to the contrary contained herein, (1) in the
event that the Internal Revenue Service prevails in its claim that any amount of
a Pre-2005 Benefit, payable pursuant to the Plan and held in the general assets
of the Company or any other Employer, constitutes taxable income to a
Participant or his or her Beneficiary for a taxable year prior to the taxable
year in which such amount is distributed to him or her, or (2) in the event that
legal counsel satisfactory to the Company, and the applicable Participant or his
or her Beneficiary, renders an opinion that the Internal Revenue Service would
likely prevail in such a claim, the amount of such Benefit held in the general
assets of the Company or any other Employer, to the extent constituting taxable
income, shall be immediately distributed to the Participant or his or her
Beneficiary. For purposes of this Section, the Internal Revenue Service shall be
deemed to have prevailed in a claim if such claim is upheld by a court of final
jurisdiction, or if the Participant or Beneficiary, based upon an opinion of
legal counsel satisfactory to the Company and the Participant or his or her
Beneficiary, fails to appeal a decision of the Internal Revenue Service, or a
court of applicable jurisdiction, with respect to such claim, to an appropriate
Internal Revenue Service appeals authority or to a court of higher jurisdiction
within the appropriate time period.     (b)   Notwithstanding anything to the
contrary contained herein, (1) in the event that the Internal Revenue Service
prevails in its claim that any amount of a Post-2004 Benefit, payable pursuant
to the Plan and held in the general assets of the Company or any other Employer,
constitutes taxable income under Code Section 409A, and guidance and regulations
thereunder, to a Participant or his or her Beneficiary for a taxable year prior
to the taxable year in which such amount is distributed to him or her, or (2) in
the event that legal counsel satisfactory to the Company, and the applicable
Participant or his or her Beneficiary, renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, the amount of such Benefit
held in the general assets of the Company or any other Employer, to the extent
constituting such taxable income, shall be immediately distributed to the
Participant or his or her Beneficiary. For purposes of this Section, the
Internal Revenue Service shall be deemed to have prevailed in a claim if such
claim is upheld by a court of final jurisdiction, or if the Participant or
Beneficiary, based upon an opinion of legal counsel satisfactory to the Company
and the Participant or his or her Beneficiary, fails to appeal a decision of the
Internal Revenue Service, or a court of applicable jurisdiction, with respect to
such claim, to an appropriate Internal Revenue Service appeals authority or to a
court of higher jurisdiction within the appropriate time period.

     9.4 General Conditions. Except as otherwise expressly provided herein, all
terms and conditions of the Basic Plan applicable to a Basic Plan benefit shall
also be applicable to a

12



--------------------------------------------------------------------------------



 



benefit payable hereunder. Any Basic Plan benefit shall be paid solely in
accordance with the terms and conditions of the Basic Plan and nothing in the
Plan shall operate or be construed in any way to modify, amend or affect the
terms and provisions of the Basic Plan.
     9.5 No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other Employer or any other entity or person
that the assets of the Company or any other Employer shall be sufficient to pay
any benefit hereunder.
     9.6 No Enlargement of Employee Rights. No Participant or Beneficiary shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan. Establishment of the Plan shall not be construed to give any
Participant or Beneficiary the right to be retained in the service of the
Company or any other Employer.
     9.7 Spendthrift Provision. No interest of any person or entity in, or right
to receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance, and claims in bankruptcy
proceedings. Notwithstanding the preceding sentence, the Supplemental Savings
Account of any Participant shall be subject to and payable in the amount
determined in accordance with any qualified domestic relations order, as that
term is defined in Section 206(d)(3) of ERISA. The Committee shall provide for
payment of such portion of a Supplemental Savings Account to an alternate payee
(as defined in Section 206(d)(3) of ERISA) as soon as administratively possible
following receipt of such order. Any federal, state or local income tax
associated with such payment shall be the responsibility of the alternate payee.
The balance of any Supplemental Savings Account that is subject to any qualified
domestic relations order shall be reduced by the amount of any payment made
pursuant to such order.
     9.8 Applicable Law. The Plan shall be construed and administered under the
laws of the State of Indiana, except to the extent preempted by applicable
federal law.
     9.9 Incapacity of Recipient. If any person entitled to a benefit payment
under the Plan is deemed by the Committee to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Committee may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company, any other Employer, the Committee and
the Plan therefor.
     9.10 Unclaimed Benefit. Each Participant shall keep the Committee informed
of his or her current address and the current address of his or her
Beneficiaries. The Committee shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Committee within three years after the date on which payment of the
Participant’s benefit may first be made, payment may be made as though the
Participant had died

13



--------------------------------------------------------------------------------



 



at the end of the three-year period. If, within one additional year after such
three-year period has elapsed or within three years after the actual death of a
Participant, the Committee is unable to locate any Beneficiary of the
Participant, then the Committee shall have no further obligation to pay any
benefit hereunder to such Participant, Beneficiary, or any other person and such
benefit shall be irrevocably forfeited.
     9.11 Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, none of the Company, any other Employer, or any
individual acting as an employee, or agent at the direction of the Company or
any other Employer, or any member of the Committee, shall be liable to any
Participant, former Participant, Beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan.
     9.12 Claims Procedure. Claims for benefits under the Plan shall be made in
writing to the Committee. If the Committee wholly or partially denies a claim
for benefits, the Committee shall, within a reasonable period of time, but no
later than 90 days after receiving the claim, notify the claimant in writing of
the denial of the claim. If the Committee fails to notify the claimant in
writing of the denial of the claim within 90 days after the Committee receives
it, the claim shall be deemed denied. A notice of denial shall be written in a
manner calculated to be understood by the claimant, and shall contain:

  (a)   the specific reason or reasons for denial of the claim;     (b)   a
specific reference to the pertinent Plan provisions upon which the denial is
based;     (c)   a description of any additional material or information
necessary for the claimant to perfect the claim, together with an explanation of
why such material or information is necessary; and     (d)   an explanation of
the Plan’s review procedure.

     Within 60 days of the receipt by the claimant of the written notice of
denial of the claim, or within 60 days after the claim is deemed denied as set
forth above, if applicable, the claimant may file a written request with the
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits, including the conducting of a hearing, if the Committee
deems one necessary. In connection with the claimant’s appeal of the denial of
his or her benefit, the claimant may review pertinent documents and may submit
issues and comments in writing. The Committee shall render a decision on the
claim appeal promptly, but not later than 60 days after receiving the claimant’s
request for review, unless, in the discretion of the Committee, special
circumstances (such as the need to hold a hearing) require an extension of time
for processing, in which case the 60-day period may be extended to 120 days. The
Committee shall notify the claimant in writing of any such extension. The
decision upon review shall (1) include specific reasons for the decision, (2) be
written in a manner calculated to be understood by the claimant, and (3) contain
specific references to the pertinent Plan provisions upon which the decision is
based.
[signature block follows on next page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, NiSource Inc. has caused this amended and restated
Savings and Restoration Plan for NiSource Inc. and Affiliates to be executed in
its name, by its duly authorized officer, effective as of January 1, 2010.

            NISOURCE INC.
      By:   /s/ Robert Campbell               Date: 12/16/2010   

15